DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office action in response to Applicant’s amended RCE submission filed on 11/20/2020. Currently claims 1-8, 11-15, and 18 are pending and claims 1, 15, and 18 are independent.  Claims 1, 15, and 18 have been amended from the previous claim set dated 7/20/2020.  No claims have been added or cancelled from the previous claim set.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2014-245898 (Japan), filed on 12/4/2014 through 371 of PCT/JP2015/005984 filed 12/2/2015.  No English translation of the certified copy has been included, however, and will be required in order to perfect the claim for foreign priority.





Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-8, 11-15, and 18, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-8, 11-14) are directed to a statutory category, namely a system/machine.  Claim 15 is directed to a statutory 
Step 2A (Prong 1): Claims 1, 15, and 18, which are substantially similar claims to one another, are directed to both the abstract idea of “Mental Processes”, or more particularly, “Concepts performed in the human mind (observation, evaluation, judgement, opinion)” and “Certain methods of organizing human activity” or more particularly, “managing personal behavior or interactions between people” (See MPEP 2106).  In this application that refers to using a computer system for evaluating the conduct of a person toward another person when triggered by specific events.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a manager in a retail store might perform when evaluating an employee’s conduct when interacting with a customer.  The abstract elements of claim 1, 15, and 18 recite in part “Recognize a conduct…Detect a trigger…Evaluate the conduct…Determine a rating…”.  Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Specify a designated conduct…Evaluate the conduct…”.  Dependent claim 3 adds to the abstract idea the following limitations which recite in part “Acquire a time threshold…Evaluate the conduct…”.  Dependent claim 4 adds to the abstract idea the following limitations which recite in part “Acquire attribute information…Specify the designated conduct…Evaluate the conduct…”.  Dependent claim 5 adds to the abstract idea the following limitations which recite in part “Acquire information about target commodity…Evaluate the conduct…”.  Dependent claim 6 adds to the abstract idea the following limitations which recite in part “Acquire personal ID…Acquire purchase history…Evaluate the conduct…”.  
Step 2A (Prong 2):  Independent claims 1, 15, and 18, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…Executable instructions…Computer…Human sensor…” which limits the claims to a computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  Also, the limitations “Human sensor…” is interpreted to be nodes of the networked system as they merely provide data for the system and this simply amounts to insignificant extra solution activity and not an integration of the abstract idea into 
Additionally, dependent claims 2-8 and 11-14 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 15, and 18, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processor…Executable instructions…Computer…Human sensor…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (evaluating the conduct of a person toward another person when triggered by specific events) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶23 – “according to the first example embodiment is a so-called computer and includes a central processing unit (CPU) 2.”   Additionally, the limitation “Human sensor…” merely provide for receiving or transmitting data over a network and are not significantly more because it merely provides data for the system and this simply amounts to insignificant extra solution activity (See MPEP 2106.05(g)).  
Additionally, dependent claims 2-8 and 11-14 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-8, 11-15, and 18 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (US PGPUB 2005/0086095) in view of Dobell (USPGPUB 2013/0282446) further in view of Fish et al. (USPGPUB 2014/0143025).
Regarding claims 1, 15, and 18 (Amended), Moll discloses a conduct evaluation method (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}), non-transitory computer program storage medium storing a processing procedure (Moll ¶49 - The removable storage medium 564 is preferably a computer readable medium having stored thereon computer executable code), and information processing device comprising: a processor (Moll ¶45 - processor 552), the processor executes instructions to: recognize a conduct of an evaluated person (Moll ¶18 - receive the hamburger from the cashier or another employee of the restaurant {i.e. conduct}); the mystery shopper {i.e. other person} engages in a shopping experience and transaction {i.e. trigger state} with one or more employees of the store location {i.e. evaluated person}… the mystery shopper may visit a MBR restaurant, wait in line at the MBR restaurant, order a hamburger from a cashier, pay for the hamburger {i.e. trigger state}); and evaluate the conduct of the evaluated person using the trigger state detected and a recognition result recognized, the recognition result being related to the conduct of the evaluated person (Moll ¶18 - the mystery shopping experience is an objective, untainted shopping experience that is helpful for obtaining object performance data on employees {i.e. evaluation of conduct of person} and service at the store location - Moll ¶23 - each mystery shopper evaluates the mystery shopping experience by preferably answering a number of predetermined questions related to the shopping experience {i.e. recognition result} during or immediately after the mystery shopping experience {i.e. trigger state}).
Moll lacks using information obtained from a human sensor, the information including information about a state of a person standing still at one location based on the human sensor.
Dobell, from the same field of endeavor, teaches using information obtained from a human sensor (Dobell ¶142 - Sensor--Any analog or digital device (e.g., electronic device) that may be used to generate (either directly or indirectly) a signal (e.g., an electronic digital signal) as a result of a change of state (whether physical or virtual) at a Site.  A change of state may include, for example, entrance or exit of a customer…A Sensor may include, for example, a camera, a microphone, a motion or presence sensor, etc, or a combination thereof), the information including information about a state of a person standing still at one location based on the human sensor (Dobell ¶289 - the vicinity of the device 600 (e.g., standing or sitting around the device). The device 600 may also include other sensors (not shown) in addition to or in place of the camera(s) 604 and/or microphone(s) 606, which may provide the ability to better capture and characterize whatever is going on around the device 600).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by including the retail store employee monitoring techniques of Dobell because Dobell discloses “systems and methods to aid motivated individuals and front line service team members in changing their observable behaviors (Dobell ¶16)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional retail store employee monitoring techniques that Dobell discloses because it would provide an additional improvement factor for a store, specifically employee behaviors. 
Moll further lacks determining a rating that represents numerically an evaluation result with respect to the conduct of the evaluated person; display a graph of the evaluation result using the determined rating; and update the graph by repeating evaluation of the conduct of the evaluated person as time progresses. 
Fish, from the same field of endeavor, teaches determining a rating that represents numerically an evaluation result with respect to the conduct of the evaluated person; display a graph of the evaluation result using the determined rating; and update The manager 60 is able to immediately review, in one embodiment, a set of employees 62 that are in need of assistance in improving their performance. In addition, the manager 60 can garner additional details, regarding an employee's 62 performance, by selecting trend 202 from the employee evaluation interface 66 dashboard. By selecting trend 202, the manager 60 is provided with a graph (similar to performance trend shown in FIG. 11) that provides the employee's 62 performance compared to a performance goal over a period of time).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by including the customer experience techniques of Fish because Fish discloses “the present invention provides the manager with the capability to access specific information required to identify trends and to diagnose problems with a particular customer, a particular facility, a particular employee, or a particular region (Fish ¶1)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer experience techniques that Fish discloses because the diagnostic methods it discloses would make developing an improvement factor easier. 


Regarding claim 2 (Previously presented), Moll in view of Dobell further in view of Fish discloses the processor specifies a designated conduct of the evaluated person in response to the trigger state based on a plurality of pieces of relation data, the in the MBR example, it may be determined from the evaluation data {i.e. relation data} from the mystery shopper for a store location or multiple store locations that "responsiveness" {i.e. designated conduct in response to trigger} is an area or relevant improvement factor where the employees of the store location(s) score the lowest and need the greatest amount of improvement).

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (US PGPUB 2005/0086095) in view of Dobell (USPGPUB 2013/0282446) further in view of Fish et al. (USPGPUB 2014/0143025) further in view of Weiss et al (US Patent 9,824,323).
Regarding claim 3 (Previously Presented), Moll in view of Dobell further in view of Fish discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Moll in view of Dobell further in view of Fish lacks the processor acquires a time threshold related to the detected trigger state based on the plurality of pieces of relation data, the plurality of pieces of relation data being data associating the trigger state with the time threshold.
Weiss, from the same field of endeavor, teaches the processor acquires a time threshold related to the detected trigger state based on the plurality of pieces of relation determines whether interactions {i.e. conduct related to trigger state} have occurred between the customer and the store employee, these determinations may be made based on…a minimum time threshold window).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll as modified above by including the employee rating techniques of Weiss because Weiss discloses “This type of information may provide valuable insight for store management to improve future customer experiences (Weiss Col 1 Row 18)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional rating techniques that Weiss discloses because it would provide an additional improvement factor for a company, specifically customer experience.
Regarding claim 7 (Previously presented), Moll in view of Dobell further in view of Fish discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Weiss further teaches specify an evaluation target conduct of the evaluated person in response to the trigger state from the conduct of the evaluated person recognized based on time information related to the trigger state detected and time information related to the conduct of the evaluated person (Weiss Col 13 Row 50 - determines whether interactions {i.e. conduct related to trigger state} have occurred between the customer and the store employee, these determinations may be made based on a combination of a minimum range threshold and a minimum time threshold window {i.e. time information}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll as modified above by including the employee rating techniques of Weiss because Weiss discloses “This type of information may provide valuable insight for store management to improve future customer experiences (Weiss Col 1 Row 18)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional rating techniques that Weiss discloses because it would provide an additional improvement factor for a company, specifically customer experience.
Regarding claim 8 (Previously presented), Moll in view of Dobell further in view of Fish further in view of Weiss discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Weiss further teaches the processor specifies the evaluation target conduct of the evaluated person using further positional information related to the trigger state detected and positional information (Weiss Col 13 Row 50 - determines whether interactions {i.e. conduct related to trigger state} have occurred between the customer and the store employee, these determinations may be made based on a combination of a minimum range threshold {i.e. positional information}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll as modified above by including the employee rating .

Claims 4-6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (US PGPUB 2005/0086095) in view of Dobell (USPGPUB 2013/0282446) further in view of Fish et al. (USPGPUB 2014/0143025) further in view of Ramchandani et al (US PGPUB 2004/0093268).
Regarding claim 4 (Previously presented), Moll in view of Dobell further in view of Fish discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Moll in view of Dobell further in view of Fish lacks acquiring attribute information of a person performing a conduct in the trigger state, wherein the processor specifies the designated conduct from the plurality of pieces of relation data based on the attribute information acquired, the plurality of pieces of relation data being data associating the attribute information with the trigger state and the designated conduct.
Ramchandani, from the same field of endeavor, teaches acquiring attribute information of a person performing a conduct in the trigger state, wherein the processor specifies the designated conduct from the plurality of pieces of relation data based on the attribute information acquired, the plurality of pieces of relation data being data The engagement plan is preferably created based at least in part on personal information of the customer. Personal information refers to any type of information associated with that customer alone, such as a profile {i.e. attribute information}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.
Regarding claim 5 (Previously presented), Moll in view of Dobell further in view of Fish discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Ramchandani further teaches acquiring information about a target commodity to be purchased by a person performing the conduct in the trigger state (Ramchandani ¶202 - FIG. 6B depicts an illustrative engagement plan 610 for a customer. A product preferences section 612 lists suggested products {i.e. target commodity}, including product details such as size, color, department, and whether the item is a past purchase or a suggested cross-sell).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.
Regarding claim 6 (Previously presented), Moll in view of Dobell further in view of Fish in view of Ramchandani discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Ramchandani further teaches acquire personal Identification (ID) distinguishing a person performing the conduct in the trigger state; and acquire purchase history information of the person performing the conduct in the trigger state based on the personal ID acquired (Ramchandani ¶140 - The engagement plan is preferably created based at least in part on personal information of the customer. Personal information refers to any type of information associated with that customer alone, such as a profile, name, transaction history {i.e. purchase history}, preferences, account number, user identification number {i.e. Personal ID}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.
Regarding claim 11 (Previously presented), Moll in view of Dobell further in view of Fish discloses evaluating the conduct of the evaluated person (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}).
Ramchandani further teaches acquiring a personal ID distinguishing a person being other than the evaluated person, the person performing a conduct which triggers the conduct of the evaluated person, and acquire habit information of a person related to the personal ID acquired (Ramchandani ¶140 - The engagement plan is preferably created based at least in part on personal information of the customer. Personal information refers to any type of information associated with that customer alone, such as a profile, name, transaction history, preferences {I.e. habit information}, account number, user identification number {I.e. Personal ID}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.
Regarding claim 13 (Previously presented), Moll in view of Dobell further in view of Fish discloses a conduct evaluation (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}) information processing device comprising: a processor (Moll ¶45 - processor 552) and the processor accumulates data associating an evaluation result with the conduct of the evaluated person, the conduct being a basis of the evaluation, and time information related to the conduct ((Moll ¶43 - The collection device 310 receives shopping data via the input means and provides the data to the server 320 via the communication network 330 and communication links 340, and the data analyzer 400 analyzes the data and data is stored in database 350)
Ramchandani further teaches outputting accumulated data at a predetermined timing (Ramchandani ¶71 - FIG. 31C illustrates a screen that allows a user to select the duration and frequency {i.e. predetermined timing} of the evaluation data to be output).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.
Regarding claim 14 (Previously presented), Moll in view of Dobell further in view of Fish discloses a conduct evaluation (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}) information processing device comprising: a processor (Moll ¶45 - processor 552).
Ramchandani further teaches successively outputting an evaluation result or alert information related to the evaluation result (Ramchandani ¶71 - FIG. 31C illustrates a screen that allows a user to select the duration and frequency of the evaluation data to be output {i.e. successively output})
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer relationship techniques of Ramchandani because Ramchandani discloses “All of this consequently empowers businesses to provide enormously improved customer focus and presales, sales, and post-sales service thereby greatly increasing customer retention and loyalty (Ramchandani ¶29)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer relationship techniques that Ramchandani discloses because it would provide an additional improvement factor for a company, specifically customer retention and loyalty.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moll (US PGPUB 2005/0086095) in view of Dobell (USPGPUB 2013/0282446) further in view of Fish et al. (USPGPUB 2014/0143025) further in view of May et al (US PGPUB 2007/0043608).
Regarding claim 12 (Previously presented), Moll in view of Dobell further in view of Fish discloses a conduct evaluation (Moll ¶ABS - A method for…evaluating the mystery shopping {i.e. conduct}) information processing device comprising: a processor (Moll ¶45 - processor 552).
Moll in view of Dobell further in view of Fish lacks recognizing, as the conduct of the evaluated person, at least one item of utterance or no utterance, an utterance content, an utterance characteristic, and an action. 
May, from the same field of endeavor, teaches recognizing, as the conduct of the evaluated person, at least one item of utterance or no utterance, an utterance content, an utterance characteristic, and an action (May ¶92 - The system, according to an exemplary embodiment of the present invention, may automatically evaluate, e.g., but not limited to, employee and/or manager performance with respect to, e.g., but not limited to, use of words, phrases, and/or sentences {i.e. utterances, content, characteristic} and/or may, e.g., but not limited to, assign scores based upon that performance…Wordspotting may be used including voice recognition to automate some scoring and evaluation of captured interactions).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the shopping evaluation methodology/system of Moll by as modified above including the customer interaction techniques of May because May discloses “recording employee/customer and other face-to-face ambulatory interactions on a low cost ambulatory, portable, digital capture device for training, compliance and assessment purposes (May ¶9)”.   Additionally, Moll further details that it “determining a relevant improvement factor for the company (Moll ¶ABS)” so it would be obvious to consider including the additional customer interaction techniques that May discloses because it would provide an additional information for an improvement factor for a company, specifically training and compliance.


	Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the 35 35 USC § 103 rejections on the previous Office action, Applicant amended the independent claims to further limit the claims with respect to displaying and updating a graph of an evaluation score.  In light of this amendment, Examiner agrees that the previously cited references did not explicitly teach this, however the amendment necessitated a new search.  As a result of this new search, prior art was found that does teach these limitations (Fish as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first references 2 particular court cases which are intended to prove that the claimed invention is not an abstract idea.  The Examiner does not find these arguments persuasive.  The McRo case is not persuasive because, whereas in McRo the claimed invention is a computer related improvement to a computer specific related problem (CGI animation), the Applicant’s claimed invention is an improvement to a non-computer related problem (evaluating the conduct of a person toward another person when triggered by specific events) that at times can be facilitated through a computer.  The Enfish case also is not persuasive because, whereas in Enfish the claimed invention is an improvement to a technological device (computer), the Applicant’s claimed invention is not an improvement to a computer, but rather an improvement to 
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the evaluation aspect of the claimed invention.  While this evaluation aspect might be an improvement to the business process of evaluating employees, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance.  Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that. 
Finally, the Applicant argues that the claimed invention overcomes the Step 2B analysis.  This is unpersuasive because the identified items are not found to be unconventional activity and/or an improvement to a technological field because the Examiner finds the additional items to be merely the software and/or hardware components used to implement the abstract idea (evaluating the conduct of a person toward another person when triggered by specific events) on a general purpose computer (See MPEP 2106.05(f)) and insignificant extra solution activity and are not significantly more (See MPEP 2106.05(g)).  None of the additional items were found to be standard, routine or conventional (See MPEP 2106.05(d)) which the Berkheimer case is directed towards, so any arguments related to Berkheimer are also unpersuasive.    	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624